Worden, C. J.
This was a prosecution against the appellee, originating in the court below, for disturbing a religious meeting. The prosecution was by information, which was quashed in the court below, and the State brings the cause here to settle the practice, as we suppose.
We are of opinion that all prosecutions for violations of the criminal law, whether felonies or misdemeanors, originating in the several criminal courts of the State, must be by indictment, and not by information. The information was correctly' quashed.
The judgment is affirmed.